Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 16, 22, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 16 recite the following:

further comprising upon determining the entity has custody of the vehicle wheel assembly, initiating the transfer of custody for the vehicle wheel assembly from the entity to the vehicle based on determining the vehicle wheel assembly is healthy; authorizing the transfer of custody to the vehicle based on the second vehicle wheel assembly being healthy, the vehicle having custody of the second vehicle wheel assembly; and rejecting the transfer of custody to the vehicle  based on the second vehicle wheel assembly being unhealthy.

Referring to the claims it would appear to the examiner that the dependent claims that are dependent of the independent claims are the converse of the independent claims as currently drafted. In the independent claims the vehicle has custody of the vehicle wheel assembly while the entity has custody of the second vehicle wheel assembly while in the dependent claims the entity has custody of the vehicle wheel assembly while the vehicle has custody of the second vehicle wheel assembly.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


 
Claims 1-4, 6-7, 10-14, 16-17, and 20-26 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-4, 6-7, 10, and 21-23 recite a method and claims 11-14, 16-17, 20, and 24-26 recite a system and therefore fall into a statutory category.

	Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method and system, for authorizing and recording the transfer of vehicle wheel custody based on the processing of received information, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity. 

In the present case concepts directed towards commercial or legal interactions (including legal obligations and business relations) such as determining whether to authorize the transfer of custody of an asset and to record the results. The abstract idea portion of the claims is as follows: 

A method, comprising ((Claim 11) A system, comprising [a computer] including [a processor and a memory, the memory storing instructions executable by the processor] to:)
upon receiving, from [a sensor], data for [a vehicle wheel assembly], storing in [an electronic ledger] the data and determining a health status of [the vehicle wheel assembly] based on comparing the data to a predetermined threshold, the health status being one of healthy or unhealthy; upon determining [a vehicle] has custody of [the vehicle wheel assembly], initiating a transfer of custody of [the vehicle wheel assembly] from [the vehicle] to an entity based on determining [the vehicle wheel assembly] is unhealthy; authorizing the transfer of custody of [the vehicle wheel assembly] to the entity based on [a second vehicle wheel assembly] being healthy, the entity having custody of [the second vehicle wheel assembly]; rejecting the transfer of custody to the entity based on [the second vehicle wheel assembly] being unhealthy; and writing, to [the electronic ledger], data indicating the transfer of custody being authorized or rejected  where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed for commercial or legal interactions (including legal obligations and business relations). it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):



The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: storing information (storing in [an electronic ledger] the data) and processing information upon receiving, from [a sensor], data for [a vehicle wheel assembly], and determining a health status of [the vehicle wheel assembly] based on comparing the data to a predetermined threshold, the health status being one of healthy or unhealthy; upon determining [a vehicle] has custody of [the vehicle wheel assembly], initiating a transfer of custody of [the vehicle wheel assembly] from [the vehicle] to an entity based on determining [the vehicle wheel assembly] is unhealthy; authorizing the transfer of custody of [the vehicle wheel assembly] to the entity based on [a second vehicle wheel assembly] being healthy, the entity having custody of [the second vehicle wheel assembly]; rejecting the transfer of custody to the entity based on [the second vehicle wheel assembly] being unhealthy; and writing, to [the electronic ledger], data indicating the transfer of custody being authorized or rejected).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea in a generic computing environment incorporating generic machinery including:

An electronic ledger. (See paragraph 29 of the Specification)
A vehicle wheel assembly and a second vehicle wheel assembly. (See paragraph 42 of the Specification)
A computer. (See paragraph 27 of the Specification)
A processor. (See paragraph 34 of the Specification)
A memory. (See paragraphs 34 and 81 of the Specification)
Instructions. ((See paragraph 80 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method and system, that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible. 

Dependent claims 2-4, 6-7, 10, 12-14, 16-17, and 20-26 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-4, 6-7, 10, 12-14, 16-17, and 20-26 are also non-statutory subject matter.

Dependent claims 2 and 12 furthers limit the abstract idea by generally linking to a field of use wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly and does not add significantly more to the claims. Therefore dependent claims 2 and 12 are also non-statutory subject matter. 

Dependent claims 3 and 13 further limit the abstract idea by introducing the limitation further comprising querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3 and 13 are also non-statutory subject matter. 

Dependent claims 4 and 14 further limit the abstract idea by generally linking to a field of use wherein the electronic ledger stores data identifying a prior entity that previously had custody of the vehicle wheel assembly and does not add significantly more to the claims. Therefore dependent claims 4 and 14 are also non-statutory subject matter. 

Dependent claims 6 and 16 further limit the abstract idea by introducing the limitation further comprising  upon determining the entity has custody of the vehicle wheel assembly, initiating the transfer of custody for the vehicle wheel assembly from the entity to the vehicle based on determining the vehicle wheel assembly is healthy; authorizing the transfer of custody to the vehicle based on the second vehicle wheel assembly being healthy, the vehicle having custody of the second vehicle wheel assembly; and rejecting the transfer of custody to the vehicle based on the second vehicle wheel assembly being unhealthy, wherein the second entity is a vehicle. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 16 are also non-statutory subject matter. 

Dependent claims 7 and 17 further limit the abstract idea by introducing the limitation further comprising preventing the transfer of custody from the vehicle based on the vehicle wheel assembly being healthy, wherein the first entity is a vehicle.  Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 17 are also non-statutory subject matter. 

Dependent claims 10 and 20 further limit the abstract idea by introducing the limitation further comprising determining the health status based additionally on detecting, via image data including the vehicle wheel assembly, a presence or absence of structural damage to the vehicle wheel assembly. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea Therefore dependent claims 10 and 20 are also non-statutory subject matter. 

Dependent claims 21 and 24 further limit the abstract idea by introducing the limitation further comprising determining the vehicle wheel assembly is a) healthy based on the data being within the predetermine threshold, or b) unhealthy based on the data being outside the predetermined threshold. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea.  Therefore dependent claims 21 and 24 are also non-statutory subject matter. 

Dependent claims 22 and 25 further limit the abstract idea by generally linking to a field of use further comprising preventing the transfer of custody from the entity based on the vehicle wheel assembly being unhealthy and does not add significantly more to the claims. Therefore dependent claims 22 and 25 are also non-statutory subject matter. 

Dependent claims 23 and 26 further limit the abstract idea by introducing the limitation further comprising determining the vehicle wheel assembly is a) healthy based on detecting no structural damage to the vehicle wheel assembly, or b) unhealthy based on detecting structural damage to the vehicle wheel assembly. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 23 and 26 are also non-statutory subject matter. 

In conclusion, the claims are directed to the abstract idea of certain methods of organizing human activity, (commercial or legal interactions (including legal obligations and business relations) such as determining whether to authorize the transfer of custody of an asset and to record the results) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 11-14, 16-17, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20190378352) in view of Nagla et al. (US 20180018723) and Kirian et al. (US 20130159201).

Referring to claims 1 and 11,

Dey, which is directed to monitoring of vehicle conditions in a blockchain, discloses

(Claim 11) A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: (Dey Figure 7 in conjunction with Dey paragraph 71 disclosing computer system/server 702 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system and Dey paragraph 72 disclosing as shown in FIG. 7, computer system/server 702 in cloud computing node 700 is shown in the form of a general-purpose computing device. The components of computer system/server 702 may include, but are not limited to, one or more processors or processing units 704, a system memory 706, and a bus that couples various system components including system memory 706 to processor 704.)

upon receiving, from a sensor, data for a vehicle wheel assembly storing in an electronic ledger the data; (Dey paragraph 35 teaching referring to FIG. 1A, the configuration 100 includes a blockchain 120, which may be written to and read from in order to identify and maintain vehicle records. The blockchain 120 may provide a smart contract 112 which may include terms and conditions for a vehicle repair agency 122 to make any needed repairs to a vehicle 124. In operation, in-vehicle sensors 125 provide information regarding vehicle status, needed repairs, etc., to a change detector module 118. The module may process the information and determine whether the sensor data indicates a repair is needed. A vehicle state maintenance module 114 and remote emission validator and certifier 116 may communicate with the vehicle change detector 118 to identify whether the repairs are needed, have been made and whether a validation 115 has occurred, such as a report or other certification. The agency making the repairs 122 may provide a repair report 127 once the validation has been made. The updated information may be stored in the blockchain 120. Dey paragraph 36 disclosing the blockchain 120 will be accessed for vehicle history validation, such as while auditing, selling/buying activities related to the vehicle, etc., as well as for event recording and smart contract execution. Dey paragraph 37 disclosing the seller, buyer and the external repair/maintenance agencies may all be parties to the consensus, as blockchain members, which are necessary to commit the transaction as part of the vehicle history stored in the blockchain. Dey paragraph 38 disclosing the sensors may be connected to or contained in self-health checking modules on one or more parts of the vehicle. The unique ID can be created by computing a hash function that is based on each vehicle part ID associated with the parts of the vehicle being monitored. This may generate globally identifiable entries which include a unique ID for each of the health check events identifier/performed, and which occur at each detected point of “change”. Dey paragraph 43 disclosing the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. In one example, when sensor data causes certain change events to occur 224, the events may be logged, forwarded and processed by third parties to identify the vehicle maintenance needs. Once the validation has occurred, a validation event certificate or validation document 226 may be identified and stored in the blockchain. Dey paragraph 55 disclosing the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430. Dey paragraph 56 disclosing examples of change events include but are not limited to: a vehicle being turned on after a prolonged period of remaining turned off, such as, turned on next morning after getting turned off a previous night, …. The accelerator of the vehicle is pressed, or has remained pressed at/beyond a pressure limit for a set time duration, a certain revolution rate of the vehicle engine is attained, a random duration after the vehicle has been turned on/off, a random sampling is obtained for any other reason, etc. Each time a “change” event is detected, a current state of the vehicle operational parameters is inspected and recorded in a block (i.e., vehicle turned on/off, accelerometer pressed a certain amount, AC status, engine revolution rate, etc.) along with a timestamp of the time and date, and the detected emissions, which may be detected by a built-in vehicle sensor(s).  Dey paragraph 58 teaching the fixing agency details, including what was fixed, the date/time the fix was performed, etc., are recoded at in a block of the blockchain.  If recorded in a non-satisfactory status, then a re-tuning process may be performed by an agency on the vehicle, up to a threshold number of times, and the parameters that could not be fixed are marked in the block for audit purposes. If the recorded data is still non-satisfactory after a sufficient number of re-tunings, then the vehicle is deemed irreparable by the agency, and an update to the expected remaining life span of the vehicle is recorded, which cites the irreparability details and the agency identity as part of the record. Dey paragraph 60 disclosing the method may also include receiving an updated status from the one or more registered entities regarding a change in status of the motor vehicle, and storing the updated status in the blockchain. The updated status includes motor vehicle repair data, dates, and certification data associated with the one or more registered entities. The examiner is interpreting that information regarding a specific part such as a wheel assembly of a vehicle may have sensor data associated that is recorded such as the distance traveled during a particular duration of operation of the vehicle and that the number of repairs associated with a part is recorded such that it may be determined whether the number of repairs exceeds a threshold such that a replacement is needed.)

determining a health status of the vehicle wheel assembly based on comparing the data to a predetermined threshold, the health status being one of healthy or unhealthy;  (Dey paragraph 38 teaching The sensors may be connected to or contained in self-health checking modules on one or more parts of the vehicle. The unique ID can be created by computing a hash function that is based on each vehicle part ID associated with the parts of the vehicle being monitored. This may generate globally identifiable entries which include a unique ID for each of the health check events identifier/performed, and which occur at each detected point of “change”. Since multiple parties such as vehicle selling agencies, government, insurance providers, parts suppliers and local maintenance agencies are involved in the process, then those parties may desire to be updated with the current status of the vehicle. Dey paragraph 43 teaching the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. In one example, when sensor data causes certain change events to occur 224, the events may be logged, forwarded and processed by third parties to identify the vehicle maintenance needs. Once the validation has occurred, a validation event certificate or validation document 226 may be identified and stored in the blockchain. Dey paragraph 39 disclosing . In one example, for each event of “change” and a corresponding blockchain transaction recording, such as the initial event 152 of turning on the vehicle, the smart contract 112 is accessed for requirements and operations which may be performed based on those triggers. The trigger in this example may be to identify initial event criteria 422, such as a certain threshold exhaust requirement, temperature requirements, etc. The sensor-read data (e.g., identifiable records) are captured by the sensors 125 and forwarded to the change detector 118 which references the smart contract 112 for a comparison, analysis and other logic operations included in the smart contract. The overall vehicle health conditions may be inferred and passed onto the smart contract. If the pre-set conditions required a repair and/or if external policies, which can even be newly assigned levels of permissible vehicle health based on changes to policies, then the smart contract 112 is executed, between the repairing agency and the owner of the vehicle. Dey paragraph 55 teaching the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430. Dey paragraph 59 disclosing Referring to FIG. 5A, the method 500A may include receiving the sensory data and storing the sensory data in a blockchain 512, performing a validation of the sensory data based on validation standards 514, by comparing the event data linked to the sensory information to known thresholds for testing purposes, such as levels, temperatures, or other figures or numbers.)

initiating a transfer of custody of the vehicle wheel assembly from the vehicle to an entity based on determining the vehicle wheel assembly is unhealthy; (Dey paragraph 36 disclosing the blockchain 120 will be accessed for vehicle history validation, such as while auditing, selling/buying activities related to the vehicle, etc., as well as for event recording and smart contract execution. In this configuration, the smart contract will execute when a validation-fail is detected. Dey paragraph 37 disclosing further to the vehicle repair status update example, a unique ID may be generated for a vehicle after its purchase and assignment to a new owner, this information is submitted to the blockchain as an initial transaction record for the vehicle. Dey paragraph 55 teaching the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430. Dey paragraph 59 disclosing Referring to FIG. 5A, the method 500A may include receiving the sensory data and storing the sensory data in a blockchain 512, performing a validation of the sensory data based on validation standards 514, by comparing the event data linked to the sensory information to known thresholds for testing purposes, such as levels, temperatures, or other figures or numbers. See also Dey paragraph 66.)

and writing, to the electronic ledger, data indicating the transfer of custody being authorized or rejected. (Dey paragraph 37 disclosing further to the vehicle repair status update example, a unique ID may be generated for a vehicle after its purchase and assignment to a new owner, this information is submitted to the blockchain as an initial transaction record for the vehicle. One or more car repair/maintenance agencies may be subsequently selected using an external assignment application to repair any detected conditions or events associated with the vehicle. The seller, buyer and the external repair/maintenance agencies may all be parties to the consensus, as blockchain members, which are necessary to commit the transaction as part of the vehicle history stored in the blockchain.)

Dey does not disclose upon determining a vehicle has custody of the vehicle wheel assembly,

However, Nagla, which is directed to distributed ledger platform for vehicle records, teaches

 upon determining a vehicle has custody of the vehicle wheel assembly, (Nagla paragraph 9 teaching in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status. Nagla Figure 7A in conjunction with paragraph 158 The vehicle record platform 500 receives and verifies the vehicle identification using smart vehicle assets, such as vehicle IoT devices 702. Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger. )

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Dey and Nagla as Nagla further develops on information stored and retrieval with respect to vehicle records stored in a distributed ledger.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla to incorporate  upon determining a vehicle has custody of the vehicle wheel assembly, with the motivation of determining a vehicle wheel assembly is properly owned rather than stolen (Nagla paragraph 101) prior to conducting a transaction as disclosed in Dey, whether a proposed seller is the current owner. (Nagla paragraphs 9-10)
Dey in view of Nagla does not disclose authorizing the transfer of custody of the vehicle wheel assembly to the entity based on a second vehicle wheel assembly being healthy, the entity having custody of the second vehicle wheel assembly; rejecting the transfer of custody to the entity based on the second vehicle wheel assembly being unhealthy;

However Kirian, which is directed to managing a plurality of tires from their procurement through their disposal, teaches,

authorizing the transfer of custody of the vehicle wheel assembly to the entity based on a second vehicle wheel assembly being healthy, the entity having custody of the second vehicle wheel assembly; (Kirian paragraph 19 teaching an embodiment may include storing a set of tire mounting rules. The set includes permissible tire criteria for each mounting location for a given vehicle, wherein the permissible tire criteria include a permissible tire size, a permissible tire make, a permissible tire series and a set of permissible tire conditions. Such an embodiment may include retrieving data from the individual tire record associated with the unique tire identifier for the tire being mounted on the vehicle. The mount notification includes the unique tire identifier of the tire, the unique vehicle identifier of the vehicle and the mounting position, the data comprising the tire size, the tire make, the tire series and one or more tire conditions. Kirian paragraph 20 teaching it may further include comparing the permissible tire criteria for the mounting position of the vehicle with the retrieved data and sending a notice of permission if the retrieved data is in compliance with the permissible tire criteria. Kirian paragraph 111 teaching the check that a permissible tire is being mounted on a vehicle may be made before the tire is delivered to a mechanic. Indeed, such a check may be performed when the tire is pulled from inventory for delivery to the vehicle, when the tire is being mounted on the vehicle, or both. For example, an inventory manager may select a tire for mounting on a vehicle in response to a request on a work order. The inventory manager may then request an approval of the tire as a permissible tire. Such request would include providing the unique tire identifier of the selected tire and the unique vehicle identifier and wheel position for the vehicle on which the tire is to be mounted. A comparison of the data related to tire type and condition that is contained in the individual tire record with the requirements of the tire mounting rules as applied to the submitted unique vehicle identifier and wheel position may provide a notice that the submitted tire is permissible if the tire is found to be in compliance with the tire mounting rules. Otherwise, a notice that the submitted tire is not permissible may be generated if the tire is found not to be in compliance with the tire mounting rules. Kirian paragraph 115 a notice may then be generated, when such odometer reading is within a predetermined amount, that a tire change is necessary and further may identify an available permissible tire, by its unique tire identifier, for use as a replacement tire. The available permissible tire may be found and identified by searching the available tire inventory for tires that comply with the vehicle tire mounting rules as discussed above.)

rejecting the transfer of custody to the entity based on the second vehicle wheel assembly being unhealthy; (Kirian paragraph 19 teaching an embodiment may include storing a set of tire mounting rules. The set includes permissible tire criteria for each mounting location for a given vehicle, wherein the permissible tire criteria include a permissible tire size, a permissible tire make, a permissible tire series and a set of permissible tire conditions. Such an embodiment may include retrieving data from the individual tire record associated with the unique tire identifier for the tire being mounted on the vehicle. The mount notification includes the unique tire identifier of the tire, the unique vehicle identifier of the vehicle and the mounting position, the data comprising the tire size, the tire make, the tire series and one or more tire conditions. Kirian paragraph 20 it may further include comparing the permissible tire criteria for the mounting position of the vehicle with the retrieved data and sending a notice of permission if the retrieved data is in compliance with the permissible tire criteria. Kirian paragraph 111 teaching the check that a permissible tire is being mounted on a vehicle may be made before the tire is delivered to a mechanic. Indeed, such a check may be performed when the tire is pulled from inventory for delivery to the vehicle, when the tire is being mounted on the vehicle, or both. For example, an inventory manager may select a tire for mounting on a vehicle in response to a request on a work order. The inventory manager may then request an approval of the tire as a permissible tire. Such request would include providing the unique tire identifier of the selected tire and the unique vehicle identifier and wheel position for the vehicle on which the tire is to be mounted. A comparison of the data related to tire type and condition that is contained in the individual tire record with the requirements of the tire mounting rules as applied to the submitted unique vehicle identifier and wheel position may provide a notice that the submitted tire is permissible if the tire is found to be in compliance with the tire mounting rules. Otherwise, a notice that the submitted tire is not permissible may be generated if the tire is found not to be in compliance with the tire mounting rules.)

One of ordinary skill in the art would have been motivated to combine the inventions disclosed in Dey and Kirian as Kirian further develops the determination of whether a service provider has a healthy tire to provide to a vehicle.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla and Kirian to incorporate authorizing the transfer of custody of the vehicle wheel assembly to the entity based on a second vehicle wheel assembly being healthy, the entity having custody of the second vehicle wheel assembly; rejecting the transfer of custody to the entity based on the second vehicle wheel assembly being unhealthy with the motivation of making a determination of whether the entity has a healthy tire that is permissible for a requesting vehicle. (Kirian paragraphs 19 and 111)

Referring to claims 2 and 12,
Nagla further teaches wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly.   (Nagla paragraph 9 disclosing in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 100 disclosing a block of the vehicle record may store various data elements for the vehicle and transaction information, for example, the nature of the transaction, parties to the transaction, document sections, contractual clauses, version information, and/or electronic representatives or derivatives of the same. The blocks are stored in blockchain storage 304. Vehicle data can include the make of the vehicle, the model of the vehicle, mileage, and other vehicle data, for example. The transaction data can include ownership information, collision or accident information, repair information, insurance information, financing information and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Kirian, and Nagla to incorporate wherein the electronic ledger stores data identifying a current entity that has custody of the vehicle wheel assembly with the motivation of determining whether a proposed seller is the current owner. (Nagla paragraphs 9-10)
Referring to claims 3 and 13,

Nagla further teaches further comprising querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly.  (Nagla paragraph 9 in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Kirian and Nagla to incorporate further comprising authorizing the transfer of custody based further on querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly with the motivation of determining whether a proposed seller is the current owner. (Nagla paragraphs 9-10)
Referring to claims 4 and 14,

Nagla further teaches wherein the electronic ledger stores data identifying a prior entity that previously had custody of the vehicle wheel assembly.  (Nagla paragraph 9 in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status. Nagla paragraph 152 the vehicle record platform 500 can provide the ability for: a seller to create/modify/delete a contract; a buyer to review and bid on multiple contracts; a seller to reject/accept bid(s); an audit of the entire transaction history, and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Kirian and Nagla to incorporate further comprising authorizing the transfer of custody based further on querying the electronic ledger to determine that the current entity has custody of the vehicle wheel assembly with the motivation of allowing users to view every owner that has been associated with the asset. (Nagla paragraphs 118 and 152)
Referring to claims 6 and 16,

Nagla further teaches: upon determining the entity has custody of the vehicle wheel assembly, (Nagla paragraph 9 teaching in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status.)

Page 5 of 12Response Submitted November 19, 2021App. No. 16/573,968authorize the transfer of custody to the vehicle based on the second vehicle wheel assembly being healthy, (Nagla paragraph 142 teaching the vehicle record platform 500 can provide a marketplace capability whereby a buyer and the seller transact in a peer to peer marketplace to ensure the buyer gets the car in a certain condition based on its vehicle history, that the car is registered in the name of the buyer and that the seller received payment. The vehicle record platform 500 can implement accident reporting by creating blocks on the distributed ledger in response to accident events. The vehicle record can identify accident history and collision reports. An entity can report vehicle accident events that can be recalled during the buying or selling process.  Nagla paragraph 144 teaching there may be a lack of a complete vehicle history to identify a vehicle's value as it relates to prior accidents, repairs and recall history to aid buyers in making informed decisions. The vehicle record platform 500 can provide an improved solution and can include smart contracts to govern the terms of an agreement in a safe and secure manner, a centralized vehicle history registry of buyers and sellers to match specific needs using the distributed ledger, and an immutable record of the vehicles' history, for example. Nagla paragraph 147 teaching there can be an absence of a centralized repository which can also hold other information related to the car such as service records, warranty and recalls. The vehicle record platform 500 can provide a repository of update to date vehicle records. The vehicle record platform 500 can enable transactions to be conducted in a safe and secure manner to mitigate fraud.)

the vehicle having custody of the second vehicle wheel assembly, (Nagla paragraph 9 teaching in some embodiments, a block of the set of blocks is an initial block for the vehicle record, the initial block comprising a vehicle registration, ownership attributes, and permission attributes for the vehicle record. Nagla paragraph 10 disclosing in some embodiments, the process can involve verifying the seller by receiving seller credentials and comparing the seller credentials to the ownership attributes. Nagla paragraph 106 disclosing the interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains. In some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not. Nagla paragraph 107 disclosing if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner. The new owner may be notified when that has occurred. In some embodiments, the old owner will no longer be able to view the vehicle information. A block of the vehicle record may include a smart contract for the vehicle transaction so that ownership is transferred only when certain conditions are met (e.g. money received by seller from purchaser). Nagla paragraph 118 disclosing vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status. Nagla Figure 7A in conjunction with paragraph 158 The vehicle record platform 500 receives and verifies the vehicle identification using smart vehicle assets, such as vehicle IoT devices 702. Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger.)

and rejecting the transfer of custody to the vehicle based on the second vehicle wheel assembly being unhealthy. (Nagla paragraph 142 teaching the vehicle record platform 500 can provide a marketplace capability whereby a buyer and the seller transact in a peer to peer marketplace to ensure the buyer gets the car in a certain condition based on its vehicle history, that the car is registered in the name of the buyer and that the seller received payment. The vehicle record platform 500 can implement accident reporting by creating blocks on the distributed ledger in response to accident events. The vehicle record can identify accident history and collision reports. An entity can report vehicle accident events that can be recalled during the buying or selling process.  Nagla paragraph 144 teaching there may be a lack of a complete vehicle history to identify a vehicle's value as it relates to prior accidents, repairs and recall history to aid buyers in making informed decisions. The vehicle record platform 500 can provide an improved solution and can include smart contracts to govern the terms of an agreement in a safe and secure manner, a centralized vehicle history registry of buyers and sellers to match specific needs using the distributed ledger, and an immutable record of the vehicles' history, for example. Nagla paragraph 147 teaching there can be an absence of a centralized repository which can also hold other information related to the car such as service records, warranty and recalls. The vehicle record platform 500 can provide a repository of update to date vehicle records. The vehicle record platform 500 can enable transactions to be conducted in a safe and secure manner to mitigate fraud)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla to incorporate upon determining the entity has custody of the vehicle wheel assembly, authorize the transfer of custody to the vehicle based on the second vehicle wheel assembly being healthy, the vehicle having custody of the second vehicle wheel assembly, and rejecting the transfer of custody to the vehicle based on the second vehicle wheel assembly being unhealthy with the motivation of knowing who is in custody of what asset and to associate the vehicle record such that the health is known so that fraudulent transactions may be mitigated. (Nagla paragraphs 118, 142, and 147)

	Dey in view of Nagla does not disclose initiate the transfer of custody for the vehicle wheel assembly from the entity to the vehicle based on determining the vehicle wheel assembly is healthy; 

initiate the transfer of custody for the vehicle wheel assembly from the entity to the vehicle based on determining the vehicle wheel assembly is healthy; (Kirian paragraph 19 teaching an embodiment may include storing a set of tire mounting rules. The set includes permissible tire criteria for each mounting location for a given vehicle, wherein the permissible tire criteria include a permissible tire size, a permissible tire make, a permissible tire series and a set of permissible tire conditions. Such an embodiment may include retrieving data from the individual tire record associated with the unique tire identifier for the tire being mounted on the vehicle. The mount notification includes the unique tire identifier of the tire, the unique vehicle identifier of the vehicle and the mounting position, the data comprising the tire size, the tire make, the tire series and one or more tire conditions. Kirian paragraph 20 teaching it may further include comparing the permissible tire criteria for the mounting position of the vehicle with the retrieved data and sending a notice of permission if the retrieved data is in compliance with the permissible tire criteria. Kirian paragraph 111 teaching the check that a permissible tire is being mounted on a vehicle may be made before the tire is delivered to a mechanic. Indeed, such a check may be performed when the tire is pulled from inventory for delivery to the vehicle, when the tire is being mounted on the vehicle, or both. For example, an inventory manager may select a tire for mounting on a vehicle in response to a request on a work order. The inventory manager may then request an approval of the tire as a permissible tire. Such request would include providing the unique tire identifier of the selected tire and the unique vehicle identifier and wheel position for the vehicle on which the tire is to be mounted. A comparison of the data related to tire type and condition that is contained in the individual tire record with the requirements of the tire mounting rules as applied to the submitted unique vehicle identifier and wheel position may provide a notice that the submitted tire is permissible if the tire is found to be in compliance with the tire mounting rules. Otherwise, a notice that the submitted tire is not permissible may be generated if the tire is found not to be in compliance with the tire mounting rules. Kirian paragraph 115 a notice may then be generated, when such odometer reading is within a predetermined amount, that a tire change is necessary and further may identify an available permissible tire, by its unique tire identifier, for use as a replacement tire. The available permissible tire may be found and identified by searching the available tire inventory for tires that comply with the vehicle tire mounting rules as discussed above.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla and Kirian to initiate the transfer of custody for the vehicle wheel assembly from the entity to the vehicle based on determining the vehicle wheel assembly is healthy with the motivation of making a determination of whether the entity has a healthy tire that is permissible for a requesting vehicle. (Kirian paragraphs 19 and 111)

Referring to claims 7 and 17,

Dey further discloses further comprising preventing the transfer of custody from the vehicle based on the vehicle wheel assembly being healthy.  (Dey paragraph 36 disclosing the blockchain 120 will be accessed for vehicle history validation, such as while auditing, selling/buying activities related to the vehicle, etc., as well as for event recording and smart contract execution. In this configuration, the smart contract will execute when a validation-fail is detected. Dey paragraph 37 disclosing further to the vehicle repair status update example, a unique ID may be generated for a vehicle after its purchase and assignment to a new owner, this information is submitted to the blockchain as an initial transaction record for the vehicle. Dey paragraph 55 teaching the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430. Dey paragraph 59 disclosing Referring to FIG. 5A, the method 500A may include receiving the sensory data and storing the sensory data in a blockchain 512, performing a validation of the sensory data based on validation standards 514, by comparing the event data linked to the sensory information to known thresholds for testing purposes, such as levels, temperatures, or other figures or numbers. See also Dey paragraph 66. The examiner is interpreting that if the sensor reading are acceptable than there is not a need for the exchange of parts related to vehicle in question.) 

Referring to claims 21 and 24,

Dey further discloses further comprising determining the vehicle wheel assembly is a) healthy based on the data being within the predetermine threshold, or b) unhealthy based on the data being outside the predetermined threshold. (Dey paragraph 38 teaching The sensors may be connected to or contained in self-health checking modules on one or more parts of the vehicle. The unique ID can be created by computing a hash function that is based on each vehicle part ID associated with the parts of the vehicle being monitored. This may generate globally identifiable entries which include a unique ID for each of the health check events identifier/performed, and which occur at each detected point of “change”. Since multiple parties such as vehicle selling agencies, government, insurance providers, parts suppliers and local maintenance agencies are involved in the process, then those parties may desire to be updated with the current status of the vehicle. Dey paragraph 43 teaching the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. In one example, when sensor data causes certain change events to occur 224, the events may be logged, forwarded and processed by third parties to identify the vehicle maintenance needs. Once the validation has occurred, a validation event certificate or validation document 226 may be identified and stored in the blockchain. Dey paragraph 39 disclosing in one example, for each event of “change” and a corresponding blockchain transaction recording, such as the initial event 152 of turning on the vehicle, the smart contract 112 is accessed for requirements and operations which may be performed based on those triggers. The trigger in this example may be to identify initial event criteria 422, such as a certain threshold exhaust requirement, temperature requirements, etc. The sensor-read data (e.g., identifiable records) are captured by the sensors 125 and forwarded to the change detector 118 which references the smart contract 112 for a comparison, analysis and other logic operations included in the smart contract. The overall vehicle health conditions may be inferred and passed onto the smart contract. If the pre-set conditions required a repair and/or if external policies, which can even be newly assigned levels of permissible vehicle health based on changes to policies, then the smart contract 112 is executed, between the repairing agency and the owner of the vehicle. Dey paragraph 55 teaching the next event that occurs 416, such as routine monitoring performed by an on-board sensor, may be identified, recorded and forwarded 418 to the change detector 420 for processing. The processing may yield that a current vehicle state 422 has changed and requires maintenance or other measures. The current state is recorded 424 and the necessary parties are notified 426 for certification, repairs, regulations, etc. Any changes made to the vehicle along with updated reports, etc., are recorded 428 in the blockchain 430. Dey paragraph 59 disclosing Referring to FIG. 5A, the method 500A may include receiving the sensory data and storing the sensory data in a blockchain 512, performing a validation of the sensory data based on validation standards 514, by comparing the event data linked to the sensory information to known thresholds for testing purposes, such as levels, temperatures, or other figures or numbers.)

Referring to claims 22 and 25,

Kirian further teaches further comprising preventing the transfer of custody from the entity based on the vehicle wheel assembly being unhealthy. (Kirian paragraph 19 teaching an embodiment may include storing a set of tire mounting rules. The set includes permissible tire criteria for each mounting location for a given vehicle, wherein the permissible tire criteria include a permissible tire size, a permissible tire make, a permissible tire series and a set of permissible tire conditions. Such an embodiment may include retrieving data from the individual tire record associated with the unique tire identifier for the tire being mounted on the vehicle. The mount notification includes the unique tire identifier of the tire, the unique vehicle identifier of the vehicle and the mounting position, the data comprising the tire size, the tire make, the tire series and one or more tire conditions. Kirian paragraph 20 teaching it may further include comparing the permissible tire criteria for the mounting position of the vehicle with the retrieved data and sending a notice of permission if the retrieved data is in compliance with the permissible tire criteria. Kirian paragraph 111 teaching the check that a permissible tire is being mounted on a vehicle may be made before the tire is delivered to a mechanic. Indeed, such a check may be performed when the tire is pulled from inventory for delivery to the vehicle, when the tire is being mounted on the vehicle, or both. For example, an inventory manager may select a tire for mounting on a vehicle in response to a request on a work order. The inventory manager may then request an approval of the tire as a permissible tire. Such request would include providing the unique tire identifier of the selected tire and the unique vehicle identifier and wheel position for the vehicle on which the tire is to be mounted. A comparison of the data related to tire type and condition that is contained in the individual tire record with the requirements of the tire mounting rules as applied to the submitted unique vehicle identifier and wheel position may provide a notice that the submitted tire is permissible if the tire is found to be in compliance with the tire mounting rules. Otherwise, a notice that the submitted tire is not permissible may be generated if the tire is found not to be in compliance with the tire mounting rules.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla and Kirian to incorporate further comprising preventing the transfer of custody from the entity based on the vehicle wheel assembly being unhealthy with the motivation of making a determination of whether the entity has a healthy tire that is permissible for a requesting vehicle. (Kirian paragraphs 19 and 111)

Claims 10, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 20190378352) in view of Nagla et al. (US 20180018723), Kirian et al. (US 20130159201), and Wang et al. ((US 20180268532).

Referring to claims 10 and 20,

Dey in view of Nagla and Kirian does not disclose further comprising determining the health status based additionally on detecting, via image data including the vehicle wheel assembly, on a presence or absence of structural damage to the vehicle wheel assembly.

However Wang, which is directed to vehicle tire analysis using vehicle mounted cameras teaches: further comprising determining the health status based additionally on detecting, via image data including the vehicle wheel assembly, on a presence or absence of structural damage to the vehicle wheel assembly. (Wang paragraph 4 teaching the method includes obtaining camera images of one or more tires of a vehicle, utilizing one or more cameras that are mounted on the vehicle, during operation of the vehicle; and processing the camera images, via a processor, in order to generate an analysis of one or more of the tires based on the images that were obtained via the one or more cameras that are mounted on the vehicle. Wang paragraph 27 teaching the controller 126 processes and analyzes the images provided from the cameras 102 via the communication link 109 (and, in some embodiments, from the transceiver 124) as well as data provided by the sensors of the sensor array 122. The controller utilizes the images and data in analyzing the tires 114, for example pertaining to the wear and health of the tires 114. Also in various embodiments, the controller 126 controls other aspects of the display of images associated with the camera 102 on the one or more displays 106 of the vehicle 100 (e.g. by processing and cropping the images, and so on, and by providing notifications, such as on the display 106, pertaining to the analysis of the tires 114). Wang paragraph 47 teaching a historical database of tread patterns and sidewall patterns is utilized at 224. Specifically, in certain embodiments, the first tread pattern of 218 is compared with one or more known tread patterns (e.g., second tread patterns) from self or other tires with a known age and health (, mileage, wear, inflation, health, and so on, in various embodiments) from the historical database. Also in certain embodiments, the first sidewall pattern of 218 is compared with one or more known sidewall patterns (e.g., second sidewall patterns) from self or other tires with a known age and health (e.g., new tires, as well as tires at other predefined states in terms of age, usage, and health, in certain embodiments) from the historical database.  Wang paragraph 48 teaching determinations are made with respect to the tires at 226. Specifically, in certain embodiments, the processor 142 makes determinations as to a wear and tear of the tires 114 of the vehicle 100 of FIG. 1 based on a comparison of the first tread pattern and first sidewall pattern of 218 with respective tread patterns and sidewall patterns of the historical database, for a determination of the wear and tear of the tires, and/or for other measures of health of the tires (e.g., inflation, alignment, punctures or other imperfections, and so on). Wang paragraph 53 teaching a determination is made at 230 as to whether a warning, notification, or other action is warranted. In certain embodiments, the processor 142 determines, based on the information of 226 and 228, whether such warning, notification, or other action may be appropriate based on a severity of any tire or other vehicle system issues, and/or as to whether any remedial action may be appropriate (e.g., such as inflating the tires, rotating the tires, changing the tires, wheel 101 alignment, and so on). Wang paragraph 54 teaching if it is determined at 230 that such a warning, notification, or other action is warranted, then such warning, notification, or action is provided at 232. Conversely, if it is determined at 230 that such a warning, notification, or other action is not warranted, then the process returns to 202, without providing a warning, notification, or action.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Dey and Wang as Wang further develops on a type of sensor that may be used to acquire information regarding the health of a vehicle. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla, Kirian, and Wang to incorporate further comprising determining the health status based additionally on detecting, via image data including the vehicle wheel assembly, on a presence or absence of structural damage to the vehicle wheel assembly with the motivation of automating the analysis of tires of a vehicle to make a determination of whether or not a warning or other action is needed. (Wang paragraphs 2 and 73)

Referring to claims 23 and 26,

Wang further teaches further comprising determining the vehicle wheel assembly is a) healthy based on detecting no structural damage to the vehicle wheel assembly, or b) unhealthy based on detecting structural damage to the vehicle wheel assembly. (Wang paragraph 4 teaching the method includes obtaining camera images of one or more tires of a vehicle, utilizing one or more cameras that are mounted on the vehicle, during operation of the vehicle; and processing the camera images, via a processor, in order to generate an analysis of one or more of the tires based on the images that were obtained via the one or more cameras that are mounted on the vehicle. Wang paragraph 27 teaching the controller 126 processes and analyzes the images provided from the cameras 102 via the communication link 109 (and, in some embodiments, from the transceiver 124) as well as data provided by the sensors of the sensor array 122. The controller utilizes the images and data in analyzing the tires 114, for example pertaining to the wear and health of the tires 114. Also in various embodiments, the controller 126 controls other aspects of the display of images associated with the camera 102 on the one or more displays 106 of the vehicle 100 (e.g. by processing and cropping the images, and so on, and by providing notifications, such as on the display 106, pertaining to the analysis of the tires 114). Wang paragraph 47 teaching a historical database of tread patterns and sidewall patterns is utilized at 224. Specifically, in certain embodiments, the first tread pattern of 218 is compared with one or more known tread patterns (e.g., second tread patterns) from self or other tires with a known age and health (, mileage, wear, inflation, health, and so on, in various embodiments) from the historical database. Also in certain embodiments, the first sidewall pattern of 218 is compared with one or more known sidewall patterns (e.g., second sidewall patterns) from self or other tires with a known age and health (e.g., new tires, as well as tires at other predefined states in terms of age, usage, and health, in certain embodiments) from the historical database.  Wang paragraph 48 teaching determinations are made with respect to the tires at 226. Specifically, in certain embodiments, the processor 142 makes determinations as to a wear and tear of the tires 114 of the vehicle 100 of FIG. 1 based on a comparison of the first tread pattern and first sidewall pattern of 218 with respective tread patterns and sidewall patterns of the historical database, for a determination of the wear and tear of the tires, and/or for other measures of health of the tires (e.g., inflation, alignment, punctures or other imperfections, and so on). Wang paragraph 53 teaching a determination is made at 230 as to whether a warning, notification, or other action is warranted. In certain embodiments, the processor 142 determines, based on the information of 226 and 228, whether such warning, notification, or other action may be appropriate based on a severity of any tire or other vehicle system issues, and/or as to whether any remedial action may be appropriate (e.g., such as inflating the tires, rotating the tires, changing the tires, wheel 101 alignment, and so on). Wang paragraph 54 teaching if it is determined at 230 that such a warning, notification, or other action is warranted, then such warning, notification, or action is provided at 232. Conversely, if it is determined at 230 that such a warning, notification, or other action is not warranted, then the process returns to 202, without providing a warning, notification, or action.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dey in view of Nagla, Kirian, and Wang to incorporate further comprising determining the vehicle wheel assembly is a) healthy based on detecting no structural damage to the vehicle wheel assembly, or b) unhealthy based on detecting structural damage to the vehicle wheel assembly with the motivation of automating the analysis of tires of a vehicle to make a determination of whether or not a warning or other action is needed. (Wang paragraphs 2 and 73)

Response to Arguments

Applicant's arguments filed November 19, 2021 have been fully considered.

In response to Applicant’s amendments and arguments, on pages 8-10 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. The examiner first notes that Applicant references that the examiner stated the abstract idea was a mental process, however the examiner classified the abstract idea as certain methods of organizing human activity in particular concepts directed towards commercial or legal interactions. Applicant asserts that in particular several of the limitations in the claims provide for a technical improvement in vehicle operations including reducing time for computers to identify unhealthy vehicle wheel assemblies and the benefit in determining that vehicle wheel assemblies installed on vehicles are capable of operating within predetermined thresholds and taking action if the vehicle wheel assemblies are unable to operate, such as initiating a transfer of custody of the vehicle wheel assembly with another entity and therefore are not an ineligible abstract idea under Alice part one. The particular limitations are the following:

upon receiving, from a sensor, data for a vehicle wheel assembly...determining a health status of the vehicle wheel assembly based on comparing the data to a predetermined threshold, the health status being one of healthy or unhealthy; upon determining a vehicle has custody of the vehicle wheel assembly, initiating a transfer of custody of the vehicle wheel assembly from the vehicle to an entity based on determining the vehicle wheel assembly is unhealthy.

The examiner respectfully disagrees the claims are directed to making a determination, based on comparing received sensor data from a vehicle regarding a vehicle wheel assembly with a threshold, of whether or not the vehicle wheel assembly is healthy, to initiate the transfer when determined unhealthy, determine whether an entity has a healthy second vehicle wheel assembly for determining to transfer the vehicle assembly and to record the results of the transfer. Under the claims broadest reasonable interpretation the claims are directed to certain methods of organizing human activity as the claims are directed to commercial or legal interactions (including legal obligations and business relations) such as determining whether to authorize the transfer of custody of an asset and to record the results based on the analysis of information. The limitations suggested by Applicant are viewed as merely informing a reader to merely apply the abstract idea in a generic computing environment capable of processing information and does not integrate the abstract idea into a practical application as stated under Step 2A-Prong 2. 

Applicant next argues under Alice step two that the claims recite significantly more than an abstract idea as the claims recite determining a health status of a vehicle wheel assembly from sensor data and initiating a transfer of custody from a vehicle when the vehicle wheel assembly is unable to operate within predetermined threshold thereby improving vehicle operations by reducing time for unhealthy vehicle wheel assemblies to be identified and reducing time for a transfer of custody to be initiated thereby reducing time for a transfer of custody to be initiated, which reduces an amount of time that an unhealthy vehicle wheel assembly remains in use on a vehicle and prevents the unhealthy vehicle wheel assembly from being re-installed on other vehicles. The examiner respectfully. The examiner respectfully disagrees and cites MPEP 2106.05 (A) that provides examples of limitations that result in “significantly more” in particular: improvements to the function of a computer, improvements to any other technology or technical field, and other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. As stated under Step 2A-Prong 2, the examiner views the additional elements as merely informing a reader to merely apply the abstract idea in a generic computing environment capable of storing and processing information and does not integrate the abstract idea into a practical application as the claims are currently drafted. The examiner views Applicant proposed benefits as utilities of using the invention; however, does not agree that the claims as presently drafted result in either an improvement to the functioning of a computer, or other technology or technical field. Therefore, for the foregoing reasons the examiner has maintained the 101 rejection. 

In response to Applicant’s amendments and arguments, on pages 10-11 of the Remarks, regarding the art rejections the examiner finds unpersuasive. Applicant’s arguments are directed to the cited art of record of Dey and Ropel fail to teach the added limitation of “rejecting the transfer of custody to the entity based on the second vehicle wheel assembly being unhealthy.” Applicant’s arguments are rendered moot in view of the newly cited reference of Kirian. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cattone (US 20160189114) – directed to utilizing an electronic garage shelf where the garage shelf information comprised of virtual part information and token part information where the virtual part information may store virtual parts signifying parts that are desirable for acquisition and the token part information may store token parts signifying parts that are in the possession of the user.

Dutta et al. (US 20200402391) – directed to identifying changes with certain objects, and more particularly, to identifying changes in the condition of a transport.

Mast et al. (US Patent No. 10,773,557) – directed to using image data to determine tire quality.

Berti (US 20190158270) – directed to field of asset management, asset maintenance, spare parts management, and more specifically, to systems, methods, and processes for tracking and recording digital representation of assets.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689
                                                                                                                                                                                                
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689